MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                          FILED
this Memorandum Decision shall not be                               Feb 28 2018, 11:27 am

regarded as precedent or cited before any                                 CLERK
                                                                      Indiana Supreme Court
court except for the purpose of establishing                             Court of Appeals
                                                                           and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Robert W. Eherenman                                       Marylyn K.L. Ernsberger
Andrew L. Teel                                            Ernsberger & Helmer, P.C.
Haller & Colvin, P.C.                                     Angola, Indiana
Fort Wayne, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Paternity of W.J.L.,                            February 28, 2018
Minor Child                                               Court of Appeals Case No.
                                                          44A04-1709-JP-2142
Helen Burns,                                              Appeal from the LaGrange Circuit
Appellant-Respondent,                                     Court
                                                          The Honorable J. Scott
        v.                                                VanDerbeck, Judge
                                                          Trial Court Cause No.
Landon Lemings,                                           44C01-1512-JP-36
Appellee-Petitioner



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 44A04-1709-JP-2142 | February 28, 2018      Page 1 of 8
                                             Case Summary
[1]   Helen Burns (“Mother”) and Landon Lemings (“Father”) are the biological

      parents of W.J.L. (“Child”). Father initiated a paternity action. The trial court

      awarded him parenting time with Child, to be supervised by either Mother or

      Father’s parents (“Grandparents”). Father and Mother filed competing

      motions to modify parenting time. After a hearing, the trial court issued an

      order awarding Grandparents visitation with Child. Mother filed a notice of

      appeal from that order, and Father filed a motion to clarify the order. After the

      trial court clerk filed a notice of completion of clerk’s record with this Court, the

      trial court issued an order in response to Father’s motion to clarify. On appeal,

      Mother argues that the trial court had no authority to award Grandparents

      visitation and had no authority to enter the second order. We agree with

      Mother’s first argument, but the record before us is insufficient to address the

      second. Therefore, we reverse and remand for further proceedings.


                                  Facts and Procedural History
[2]   The relevant facts are undisputed. Child was born in September 2014. In

      December 2015, Father initiated a paternity action. In January 2016, the trial

      court found Father to be Child’s biological parent, awarded the parties joint

      legal custody, and awarded Father parenting time “on Tuesday and Thursday

      for three hours, and also on Sunday for four hours[,]” to be supervised by either

      Grandparents or Mother. Appellant’s App. Vol. 2 at 18. In March 2016,

      Father filed a motion to modify his parenting time to unsupervised. In May

      2016, Mother filed a competing motion to modify parenting time, alleging that

      Court of Appeals of Indiana | Memorandum Decision 44A04-1709-JP-2142 | February 28, 2018   Page 2 of 8
Grandparents were not appropriately supervising Father’s parenting time. After

a hearing,1 on August 18, 2017, the trial court issued an order (“the August

2017 order”) with the following relevant findings:


        6. Mother does little to extend child visitation to Father and
        Paternal Grandparents, beyond the three hours on Tuesday and
        Thursday and four hours on Sunday.

        7. This restrictive attitude has led to missed child visitation
        opportunities during holidays, funerals and family reunions.

        8. This restrictive attitude has added fuel to a growing bad
        relationship between the parents and grandparents. All the
        tensions make the present child visitation schedule strained.

        9. Individually, each parent and all grandparents are loving
        people who are concerned for the best interest of [Child].

        ….

        13. It is the best interest of [Child] that child visitation be
        modified to two hours, two days per week with father. These
        visitations are to be supervised by Safe Exchange and Family
        Ties through CAVA.…

        ….

        16. It is in the best interest for [Child] that [Grandparents] may
        have child visitation with [Child] on alternate Sundays from
        12:00 PM – 6:00 P.M. and holidays as defined in the Indiana
        Parenting Time Guidelines for children 3 and above. They are


1
 The parties’ appendices contain portions of the hearing transcript in contravention of Indiana Appellate
Rule 50(F) (“Because the Transcript is transmitted to the Court on Appeal pursuant to Rule 12(B), parties
should not reproduce any portion of the Transcript in the Appendix.”).

Court of Appeals of Indiana | Memorandum Decision 44A04-1709-JP-2142 | February 28, 2018          Page 3 of 8
              not to allow father to have unsupervised child visitation. All
              pickup and delivery should occur at Mother’s home. If the
              designated driver is fifteen minutes late to Mother’s house, no
              child visitation is required.


      Id. at 67-68.


[3]   On September 15, 2017, Mother filed a notice of appeal from the August 2017

      order. On September 18, 2017, Father filed a motion to clarify the order. On

      September 21, 2017, the trial court set a hearing on Father’s motion for October

      4, 2017. On September 25, 2017, the trial court clerk filed a notice of

      completion of clerk’s record with this Court; the record before us does not

      indicate when the notice was noted in the chronological case summary

      (“CCS”). On September 27, 2017, Mother filed a response to Father’s motion

      to clarify. On October 4, 2017, the trial court held a hearing on the motion and

      issued an order (“the October 2017 order”) that reads in pertinent part as

      follows:


              2. Mother filed a Notice of Appeal on or about September 15,
              2017. The LaGrange Circuit Court Clerk’s record has not yet
              been completed and this Court has jurisdiction over the issues
              presented for today’s hearing.

              3. Paragraph 16 of the Court Order of August 18, 2017 should be
              stricken and replaced with the following[:]


                       “16.
                       A. The parties are highly dependent on the largess of their
                       parents. The parties both reside either with their parents
                       or in a rental property owned by their parents. The parties

      Court of Appeals of Indiana | Memorandum Decision 44A04-1709-JP-2142 | February 28, 2018   Page 4 of 8
                 both employed by enterprises owned or controlled by their
                 parents. [Child] has been raised in the close proximity and
                 has been in extensive contact with both sets of
                 grandparents and the parents. This contact with each set
                 of Grandparents is beneficial to the successful well-being
                 of [Child].
                 B. It is in the best interest of [Child], for the time being,
                 that [Grandparents] have child visitation with [Child] on
                 alternate Sundays from 12:00 p.m. – 6:00 p.m. and
                 holidays as defined in the Indiana Parenting Time
                 guidelines for children 3 and above. They are to have
                 [Child] available for supervised visitation with the Father.
                 The Grandparents are not to allow father to have
                 unsupervised child visitation. They are to return [Child] to
                 the Mother at the conclusion of visitation. All pickup and
                 delivery should occur at Mother’s home. At the beginning
                 of visitation, if the designated driver is fifteen minutes late
                 to Mother’s house, no child visitation is required.
                 C. For the present, consistent with I.C. 31-14-14-1,
                 unsupervised parenting time by the Petitioner with the
                 minor child might significantly impair the child’s
                 emotional development.
                 D. Father is to undergo a formal substance abuse
                 evaluation and follow through with any recommended
                 treatment provider.
                 E. Father is to continue counselling each two weeks with
                 Mr. Lewis. Father is to follow any additional treatment
                 recommended by Mr. Lewis, including that which focus
                 on depression and anxiety, psychiatric review to better
                 coordinate any need for medication.”


        In all further regards, this Court’s decision of August 18, 2017 is
        affirmed and ratified.


Id. at 75-76. The parties subsequently filed their appellate briefs.


Court of Appeals of Indiana | Memorandum Decision 44A04-1709-JP-2142 | February 28, 2018   Page 5 of 8
                                      Discussion and Decision

              Section 1 – The trial court had no authority to award
                      Grandparents visitation with Child.
[4]   Mother’s overarching argument is that the trial court had no authority to award

      Grandparents visitation with Child. We agree.


[5]   We will reverse a trial court’s order concerning visitation only upon a showing

      of manifest abuse of discretion. Malicoat v. Wolf, 792 N.E.2d 89, 93 (Ind. Ct.

      App. 2003). An abuse of discretion occurs if the decision is clearly against the

      logic and effect of the facts and circumstances or if the court misinterprets or

      misapplies the law. Barwick v. Ceruti, 31 N.E.3d 1008, 1013 (Ind. Ct. App.

      2015). In Jocham v. Sutliff, another panel of this Court explained that

      “[g]randparents historically had no common-law right to visitation with their

      grandchildren. In 1982, the Indiana legislature passed the Grandparent

      Visitation Act (“GVA”), which is the exclusive basis for a grandparent to seek

      visitation. Because the GVA was enacted in derogation of the common law, it

      must be strictly construed.” 26 N.E.3d 82, 85 (Ind. Ct. App. 2015) (emphasis

      added) (citing In re Visitation of M.L.B., 983 N.E.2d 583, 585 (Ind. 2013)), trans.

      denied.2 Indiana Code Section 31-17-5-3 of the GVA provides that a proceeding

      for grandparent visitation must be commenced by the filing of a petition by a

      grandparent entitled to receive visitation rights under Indiana Code Chapter 31-




      2
       We are unpersuaded by Father’s reliance on In re Guardianship of K.T., 743 N.E.2d 348 (Ind. Ct. App. 2001),
      which is both factually and procedurally distinguishable.

      Court of Appeals of Indiana | Memorandum Decision 44A04-1709-JP-2142 | February 28, 2018         Page 6 of 8
      17-5, and Grandparents did not file a petition in this case. The trial court

      abused its discretion in awarding Grandparents visitation, and therefore we

      reverse that portion of the August 2017 order and remand for further

      proceedings consistent with this opinion. If it was the trial court’s intent to

      provide for additional visitation for Father with Grandparents supervising and

      providing transportation, the trial court on remand may convert the

      Grandparent-only visitation to Grandparent-supervised visitation with Father

      and allow Grandparents to transport Child to and from Mother’s home.


         Section 2 – The record before us is insufficient to address
         Mother’s argument that the trial court had no authority to
                       issue the October 2017 order.
[6]   Mother also contends that the trial court had no authority to issue the October

      2017 order because this Court acquired jurisdiction before it was issued.

      Indiana Appellate Rule 8 provides in relevant part that “[t]he Court on Appeal

      acquires jurisdiction on the date the Notice of Completion of Clerk’s Record is

      noted in the Chronological Case Summary.” In this case, the trial court clerk

      filed a notice of completion of clerk’s record with this Court on September 25,

      2017, and attached an updated copy of the CCS to the notice, but the updated

      CCS does not indicate that the notice was actually noted in the CCS on




      Court of Appeals of Indiana | Memorandum Decision 44A04-1709-JP-2142 | February 28, 2018   Page 7 of 8
      September 25.3 Because the record before us does not indicate when the notice

      was actually noted in the CCS, we are unable to address Mother’s argument. 4


[7]   Reversed and remanded.


      Robb, J., and Bradford, J., concur.




      3
        The October 2017 order erroneously states that the clerk’s record had not yet been completed. We can only
      presume that this statement was based on the fact that the transcript had not yet been completed, which is
      irrelevant for purposes of Appellate Rule 8.
      4
        Indiana Trial Rule 77(B) provides that “[n]otation of judicial events in the [CCS] shall be made
      promptly[.]” We would hope that the notice of completion of clerk’s record was noted in the CCS before the
      October 2017 order was issued, but we decline to make any assumptions on a silent record. “There are
      situations in which a trial court may retain jurisdiction and act notwithstanding a pending appeal.
      Specifically, a trial court retains jurisdiction to perform such ministerial tasks as reassessing costs, correcting
      the record, or enforcing a judgment.” In re Paternity of V.A., 10 N.E.3d 65, 68 n.5 (Ind. Ct. App. 2014).
      Because we do not know whether this Court acquired jurisdiction before the trial court issued the October
      2017 order, we do not address whether the order was merely ministerial.

      Court of Appeals of Indiana | Memorandum Decision 44A04-1709-JP-2142 | February 28, 2018                Page 8 of 8